SMITH, J.
Upon the authority of Ward v. Ward, 10 Circ. Dec. 656 (20 R. 136), we are of the opinion that the affidavit for attachment filed herein was void. This being so, did the giving of a bond by the defendant below to discharge the attachment have the effect of submitting the defendant to the jurisdiction of the court? We think not. See Saxton v. Plymire, 2 Circ. Dec. 118 (3 R. 209). The court therefore erred in overruling the motion of plaintiff in error to discharge the attachment, and said judgment is reversed.
Swing and Oiffln, JJ., concur.